Case: 2:18-cv-01310-GCS-EPD Doc #: 2 Filed: 10/29/18 Page: 1 of 7 PAGEID #: 31

Franklin County Ohio Clerk of Courts of the Common Pleas- 201 296 2:11 PM-18CV008112
05338 - H79 ¥ urts of t jeas- 2018 Sep 26 8CVvo0

IN THE FRANKLIN COUNTY COURT OF COMMON PLEAS
CIVIL DIVISION

SHAWN RANDALL CRAWFORD
4172 GRANT STREET
HILLIARD, OHIO 43026

Plaintiff,
VS. : Case No.

PHILLIP DANIEL BLACK F Judge
1295 KELPWOOD STREET : a
BOULDER CITY, NV 89005

COMPLAINT WITH JURY
and ENDORSED HEREON

INDIAN RIVER TRANSPORT CO.
2580 EXECUTIVE ROAD
WINTER HAVEN, FL 33884-1163

and

OHIO DEPARTMENT OF ‘ .
MEDICAID :

c/o ATTORNEY GENERAL

MIKE DEWINE

150 EAST GAY STREET, 21° FLOOR

COLUMBUS, OHIO 43215

and

JOHN DOE #1-4
ADDRESS UNKNOWN

sail
_ JOHN DOE CORPORATION

#1-4
ADDRESS UNKNOWN

Defendanis.

COMPLAINT WITH JURY DEMAND

 
Case: 2:18-cv-01310-GCS-EPD Doc #: 2 Filed: 10/29/18 Page: 2 of 7 PAGEID #: 32

Franklin County Ohio Clerk of Courts of the Common Pleas- 2018 Sep 26 2:11 PM-18CV008112
CE338 - H80

FIRST CLAIM

1, Plaintiff Shawn Randall Crawford (hereafter also referred to as Plaintiff)
states that on or about October 3, 2016, he was operating a motor vehicle traveling on
Cemetery Road in Franklin County, Ohio.

zi At said time and place, Defendant Phillip Daniel Black was operating a
motor vehicle on or near Cemetery Road in Franklin County, Ohio,

3. Defendant Indian River Transport Co. is a corporation licensed to do
business in the State of Ohio.

4, Defendants John Doe #1-4, are individuals residing in the State of Ohio.

5. The true names and capacities of Defendants John Doe #1-4 are unknown
to Plaintiff at this time and Plaintiff has therefore sued these unknown Defendants under
said fictitious names. When the true names of said John Doe Defendants have been
ascertained, Plaintiff will seek leave to amend this Complaint accordingly.

6. Plaintiff is informed and believes that the John Doe Defendants are legally
responsible, negligent, or in some other actionable manner, liable for the events and
occurrences hereinafier described, that said John Doe Defendants proximately caused
injuries and damages to Plaintiff as set forth herein.

7. Plaintiff states that Defendants John Doe Corporation #1-4, are
individuals, partnerships or corporations organized and existing under the laws of the
State of Ohio, or some other jurisdiction, and that said Defendants are conducting or have
regularly conducted business in the State of Ohio.

8, The true names and capacities of Defendants John Doe Corporation #1-4

are unknown to Plaintiff at this time and Plaintiff has therefore sued these unknown
Case: 2:18-cv-01310-GCS-EPD Doc #: 2 Filed: 10/29/18 Page: 3 of 7 PAGEID #: 33

Franklin County Ohio Clerk of Courts of the Common Pleas- 2018 Sep 26 2:11 PM-18CV008112
0E338 - H81

Defendants under said fictitious names. When the true names of said John Doe
Defendants have been ascertained, Plaintiff will seek leave to amend this Complaint
accordingly.

9, Plaintiff is informed and believes that the John Doe Corporation
Defendants are contractually responsible through a policy of insurance, legally
responsible, negligent, or in some other actionable manner, liable for the events and
occurrences hereinafter described, that said John Doe Defendants proximately caused
injuries and/or are responsible for damages suffered by Plaintiff as set forth herein.

10. At said time and place, Defendant Phillip Daniel Black negligently operated
his motor vehicle by failing to yield the right of way while turning left, among other acts of
negligence, which caused a collision between his vehicle and the vehicle being operated by
Plaintiff.

11. As a direct and proximate result of Defendant Phillip Daniel Black’s
negligence, Plaintiff has suffered severe injuries to his body, any or all of which are
permanent in nature. |

12. Asa further direct and proximate result of Defendant Phillip Daniel Black’s
negligence, Plaintiff has incurred medical expenses in excess of Eighty-Seven Thousand
Dollars ($87,000.00) and expects to incur further reasonable and necessary medical
expenses proximately caused by the negligence of Defendant Phillip Daniel Black in the
future.

13. Asa further direot and proximate result of Defendant Phillip Daniel Black’s
negligence, Plaintiff has suffered intense pain and suffering, an impairment of his ability to

enjoy life, an impairment of his ability to engage in daily activities, an impairment of his
Case: 2:18-cv-01310-GCS-EPD Doc #: 2 Filed: 10/29/18 Page: 4 of 7 PAGEID #: 34

Franklin County Ohio Clerk of Courts of the Common Pleas- 2018 Sep 26 2:11 PM-18CV008112
OBR338 - H82

earming capacity, lost wages, property damage, and other like general damages any or all of
which may be permanent in nature.
SECOND CLAIM

14, For the Second Claim, Plaintiff incorporates paragraphs one (1) through
thirteen (13) as if fully rewritten herein.

15. At all times relevant herein, Defendant Phillip Daniel Black was duly
employed by and/or acting on behalf of his employer(s) Defendant Indian River
Transport Co. and/or Defendants John Doe #1-4 and/or Defendants John Doe
Corporations #1-4. |

16. The negligent acts of Defendant Phillip Daniel Black occurred within the
scope and course of his employment and/or agency with Defendant Indian River
Transport Co. and/or Defendants John Doe #1-4 and/or Defendants John Doe
Corporations #1-4 which are and remain liable: for all damages resulting from ibe
negligent conduct of its employee, Defendant Phillip Daniel Black.

THIRD CLAIM

17. For the Third Claim, Plaintiff Shawn Randall Crawford incorporates
paragraphs one (1) through sixteen (16) as if fully rewritten herein.

18. At all relevant times herein, Plaintiff Shawn Randall Crawford is insured for
purposes of medical payments and uninsured/underinsured motorist ("UM/UIM") coverages
afforded under one or more motor vehicle insurance policies issued by Defendants John Doe
Corporations #1-4,

19. Said policies are not attached hereto by reason of their bulk, but copies of said

policies are in the possession of Defendants John Doe Corporations #1-4.
Case: 2:18-cv-01310-GCS-EPD Doc #: 2 Filed: 10/29/18 Page: 5 of 7 PAGEID #: 35

Franklin County Ohio Clerk of Courts of the Common Pleas- 2018 Sep 26 2:11 PM-18CV008112
0E338 - H83

20. ~— Plaintiff Shawn Randall Crawford is entitled to medical payments and/or
UM/UIM coverages under Defendants John Doe Corporations #1-4 policies’ insuring
agreements, has satisfied all conditions to coverage, and are not precluded from coverage by
reason of the policies’ exclusions.

21. Plaintiff Shawn Randall Crawford is entitled to a declaration that he is entitled to
medical payments and/or UM/UIM coverages under the policies up to limits for each coverage.

22, Additionally, upon information and belief, Defendants John Doe Corporations #1 -
4, claim a contractual right of reimbursement/subrogation by reason of its payment, or future
payment, of medical payments and/ot UM/UIM coverages by reason of this action, and thus, is
joined as an involuntary plaintiff to this action to protect their alleged subrogation interests.

23. Defendants J ohn Doe Corporations #1-4, presently unidentified, will in no

:
way be prejudiced in the maintenance of their defense on the merits within the meaning
of Rule 15(D) of the Ohio Rules of Civil Procedure because of their constructive or
actual notice of the institution of this case. Except for the inability of the Plaintiff Shawn
Randall Crawford to discover the name of these Defendants John Doe Corporations #1-4,
this action would be ‘brought against them in their proper, true, and exact name and
capacity, and said information will be provided by Plaintiff Shawn Randall Crawford
when such information becomes fully known to him. |
FOURTH CLAIM
24. ‘For the Fourth Claim, Plaintiff incorporates paragraphs one (1) through

twenty-three (23) as if fully rewritten herein.
Case: 2:18-cv-01310-GCS-EPD Doc #: 2 Filed: 10/29/18 Page: 6 of 7 PAGEID #: 36

Franklin County Ohio Clerk of Courts of the Common Pleas- 2018 Sep 26 2:11 PM-18CV008112
OE338 - H84A

25. Defendant Ohio Department of Medicaid paid medical bills of Plaintiff it
claims are related to collision and seeks subrogation for amounts paid, thereby making
Defendant Ohio Department of Medicaid a necessary party.

WHEREFORE, Plaintiff Shawn Randall Crawford demands judgment
against Defendant Phillip Daniel Black, Defendant Indian River Transport Co., Defendant
Ohio Department of Medicaid, Defendants John Doe #1-4 and/or Defendants John Doe
Corporations #1-4, jointly and severally, in a just and equitable sum, as follows:
a. compensatory damages for Plaintiff in an amount in excess of Twenty-Five
Thousand Dollars ($25,000.00), but currently unspecified pursuant to Civil Rules
8(A) and 54(C), plus costs incurred in this action plus intérest and attorney's fees;
b. a declaration that Defendant Ohio Department of Medicaid and/or Defendants
John Doe Corporations #1-4 are not entitled to reimbursement/subrogation unless
and until Plaintiff is made whole and Plaintiff's litigation fees and expenses are
deducted from any recovery; and,

c. Any such other relief to which Plaintiff may show himself entitled.

Respectfully submitted,
MANCINI SMITH LAW

/s/ Andrew P. Schabo

 

R. Gregory Smith, Esq. #0071493
Andrew P. Schabo, Esq. #0082988

32 W. Hoster Street, Suite 200
Columbus, Ohio 43215

Attorneys for Plaintiff

PHONE: (614) 300-5001

FAX: (614) 223-2103
EMAIL: rereg(rmancinilaw.com

andrews mancinitaw cam
Case: 2:18-cv-01310-GCS-EPD Doc #: 2 Filed: 10/29/18 Page: 7 of 7 PAGEID #: 37

Franklin County Ohio Clerk of rts of the Common Pleas- 2018 Sep 26 2:11 PM-18CGV008112
Omase = ned y Ohi rk of Courts of the Com leas- 2018 Sep 08

JURY DEMAND
Now comes Plaintiff, by and through his attorneys, and deinands a jury of eight (8)
to hear the within cause.
Respectfully submitted,
MANCINI SMITH LAW

/s/ Andrew P, Schabo

 

R. Gregory Smith, Esq. #0071493
Andrew P. Schabo, Esq. #0082988
32 W. Hoster Street, Suite 200
Columbus, Ohio 43215

Attorneys for Plaintiff

PHONE: (614) 300-5001

FAX: (614) 223-2103
EMAIL: ipres(@mancinileaw.com

androws@imancinilaw.com
